                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

ROBBINS PLACE WEST CAMPUS, LLC §
                               §
V.                             §                            A-18-CV-875-LY
                               §
MID-CENTURY INS. CO. and       §
JILLIAN MEGHAN SHERMAN         §

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       Before the Court are Plaintiff’s Opposed Motion to Remand (Dkt. No. 7); Defendants’

Response (Dkt. No. 8); and Plaintiff’s Reply (Dkt. No. 10). The District Judge referred the above-

motions to the undersigned for report and recommendation pursuant to 28 U.S.C. §636(b)(1)(B),

FED. R. CIV. P. 72, and Rule 1(d) of Appendix C of the Local Court Rules.

                               I. GENERAL BACKGROUND

       Plaintiff Robbins Place West Campus, LLC, owns commercial property in Austin, Texas.

Mid-Century issued a Commercial Property Policy insuring the Property. The Property sustained

wind and hail damage during a June 11, 2017 storm, and Robbins gave Mid-Century notice of loss,

seeking coverage for the damages. Mid-Century opened a claim and assigned it to Jillian Meghan

Sherman, as the claims adjuster.     Robbins Place contends that Mid-Century and Sherman

“completely mishandled Plaintiff’s claims and caused Plaintiff further and additional damages.”

Robbins thus filed suit in the District Court of Travis County, Texas against both Mid-Century and

Sherman. Robbins sues Mid-Century for breach of contract, violation of the prompt payment of
claims provisions of the Texas Insurance Code, and breach of the duty of good faith and fair dealing,

and sues Sherman for violations of Chapters 541 and 542 of the Texas Insurance Code.

       Roughly three weeks after both defendants were served with the suit, Mid-Century notified

Robbins that Mid-Century was making an election of legal responsibility for Sherman pursuant to

§ 542A.006 of the Texas Insurance Code. The next day, before any action could be taken by the

state court in response to the election, Mid-Century removed the case to this Court. Though

Sherman is a Texas resident, Mid-Century contends that Sherman is improperly joined as a party,

and thus her citizenship should not be considered in the diversity analysis.

       At issue on the motion to remand is whether Mid-Century’s election of responsibility (made

the day before removal) was sufficient to eliminate Sherman as a party, or to make her joinder as a

party no longer proper, thereby rendering the case removable to federal court under an improper

joinder theory. The Court concludes that the election was made too late to effect Sherman’s party

status, and that because Sherman was otherwise a proper defendant, Robbins’ Motion to Remand

should be granted.

                                     II. LEGAL STANDARD

       “Federal courts are courts of limited jurisdiction, possessing only that power authorized by

Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (quoting Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) ). “Only state court actions that originally could have

been filed in federal court may be removed to federal court by the defendant.” Caterpillar Inc. v.

Williams, 482 U.S. 386, 392 (1987) (citing 28 U.S.C. § 1441(a)).The Court “must presume that a suit

lies outside [its] limited jurisdiction. ” Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir.

2001). In a removal action, it is the removing party that “bear[s] the burden of establishing


                                                  2
jurisdiction.” Boone v. Citigroup, Inc., 416 F.3d 382, 388 (5th Cir. 2005). Additionally, “[a]ny

ambiguities are construed against removal because the removal statute should be strictly construed

in favor of remand.” Manguno v. Prudential Prop. and Cas. Ins., 276 F.3d 720, 723 (5th Cir. 2002).

                                            III. ANALYSIS

        This case turns on the impact of a recent Texas statute. That statute—an amendment to the

Texas Insurance Code passed in 2017—allows an insurance company to elect to assume all liability

for the acts of an adjuster on a claim. If an insurance company makes such an election before a suit

is filed, any claim against the adjuster ceases to exist; if the election is made post-suit, the statute

compels the dismissal of any claim brought against the adjuster. Mid-Century’s primary argument

is that once it elected to accept liability for Sherman under the new Texas statute, any suit against

her had zero chance of success as a matter of law, rendering her joinder in the suit improper.

Alternatively, Mid-Century argues that even if the new statute is not applied here, or if its election

to accept liability was too late, Sherman was still improperly joined under prior law.

        The relevant statute, adopted in 2017, and now codified in Section 542A.006 of the Texas

Insurance Code, affords an insurer the option to assume legal responsibility for the acts and

omissions of an adjuster. The statute provides, in pertinent part:

        (a)     . . . in an action to which this chapter applies, an insurer that is a party to the
                action may elect to accept whatever liability an agent might have to the
                claimant for the agent’s acts or omissions related to the claim by providing
                written notice to the claimant.

        (b)     If an insurer makes an election . . . before a claimant files an action . . . no
                cause of action exists against the agent related to the claimant’s claim, and,
                if the claimant files an action against the agent, the court shall dismiss that
                action with prejudice.




                                                    3
        (c)     If a claimant files an action . . . against an agent and the insurer thereafter
                makes an election . . . the court shall dismiss the action against the agent with
                prejudice.

TEX. INS. CODE § 542A.006(a)-(c). As is clear from the language of the statute, an insurer may

accept liability both before suit (at which point “no cause of action exists against the agent”), or after

suit. If the election is made post-suit, the statute makes clear that although dismissal is mandatory,

it is not automatic, but rather requires that the court enter an order dismissing the adjuster.

        In this case, Mid-Century did not make an election until after suit was filed. And it made its

election the day before it filed the notice of removal. This means that when the case was removed,

Sherman was still a named party to the case, since Mid-Century had not requested, nor had the state

court granted, dismissal of the claims against Sherman. The general rule is that in deciding if

removal jurisdiction exists, the Court looks at the case as it was at the time of removal. Doddy v.

Oxy USA, Inc., 101 F.3d 448, 456 (5th Cir. 1996). At the time of removal here, Sherman was a

party, and thus complete diversity was lacking at that the time, as both Robbins and Sherman are

Texas residents.

        Though the argument is not framed exactly in this manner, Mid-Century appears to argue that

this does not matter, because once it made the election to accept liability for Sherman (which it did

the day before it removed the case), there was no possibility Robbins would succeed on its claims

against Sherman, and thus Sherman was improperly joined at the time of removal. It relies on the

precept that an in-state defendant is improperly joined when “there is no reasonable basis for the

district court to predict that the plaintiff might be able to recover against [the] in-state defendant.”

Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004), cert. denied, 544 U.S. 992

(2005). Mid-Century argues that once it made its election, it became impossible for Robbins to


                                                    4
recover against Sherman, and therefore, “there is no reasonable basis for the Court to predict that—at

the time of removal—the Plaintiff has some possibility of recovery against Sherman.” Dkt. No. 8

at 4. Relying on the doctrine set out in Smallwood and prior cases, Mid-Century insists that Sherman

is therefore an improperly joined party.

       Though several courts were initially persuaded that a § 542A election rendered an adjuster’s

joinder “improper,”1 more recent decisions have rejected that argument. For example, in an April

3, 2019 decision, Judge Pitman concluded that the

       argument that [the adjuster] is improperly joined based solely on [a] Section
       542A.006 election misunderstands the doctrine of improper joinder, which is
       fundamentally about joinder. The possibility-of-recovery inquiry is a means to
       discerning whether the joinder of a nondiverse defendant was improper, not an end
       in itself. The focus must remain on whether the nondiverse party was properly joined
       when joined. . . . the Court cannot deny remand based on [the insurer’s] 542A.006
       election alone. [The plaintiff] joined [the adjuster] as a defendant when it named him
       in its original petition. . . . [The insurer] did not elect responsibility for [the adjuster]
       for more than another two months. [The insurer’s] election of responsibility
       therefore did not render [the adjuster’s] joinder improper, because it did not preclude
       recovery against [the adjuster] until months after his joinder. If [the adjuster] is
       improperly joined, it must be for a reason that predated his joinder.

River of Life Assembly of God v. Church Mut. Ins. Co. et al., 2019 WL 1468933, at *3 (W.D. Tex.

Apr. 3, 2019) (emphasis added) (internal citations omitted). Just Mazant of the Eastern District of

Texas reached a similar conclusion a few months prior:

       The Court’s inquiry as to whether [the adjuster] was improperly joined is contingent
       on [the adjuster’s] joinder being challenged and not merely whether [the plaintiff] is
       unable to recover against him . . . . It does not follow that a non-diverse defendant
       that is initially properly joined may become initially improperly joined. Again, the
       focus must be on the joinder. . . . Simply put, if an insurer elects to accept full
       responsibility of an agent/adjuster after the insured commences action in state court,


       1
        See, e.g., Flores v. Allstate Vehicle and Property Ins. Co., 2018 WL 5695553 (W.D. Tex.
2018) (finding improper joinder where state court dismissed the adjuster prior to removal pursuant
to § 542A.006, because such a finding was tantamount to a finding of improper joinder).

                                                    5
        the insurer must prove that the non-diverse adjuster is improperly joined for reasons
        independent of the election made under Section 542A.006 of the Texas Insurance
        Code.

Stephens v. Safeco Ins. Co. of Indiana, 2019 WL 109395 at *5, *7 (E.D. Tex. Jan. 4, 2019). The

undersigned agrees with these courts—in deciding whether a party has been fraudulently joined for

purposes of diversity, the focus must be on the claims made against that party when the case against

that party was filed. If those claims were valid at that time, then it cannot be said that the joinder of

that party was fraudulent.

        The real question here is therefore not what impact Mid-Century’s election had on the claims

against Sherman, but rather whether, before that election was made, Sherman was a proper

defendant? The undersigned addressed that question in a very similar case just three weeks ago. See

Davis v. Travelers Lloyds of Texas Ins. Co., 2019 WL 1930135 (W.D. Tex. April 20, 2019). As

noted there, the weight of authority is that an adjuster is subject to suit individually under Chapter

541 of the Texas Insurance Code, and an adjuster is therefore properly joined as a defendant in a case

such as this one when such a claim is made against them. Id. at *2-*3. As noted earlier, in its

petition Robbins brings a claim against Sherman under Chapter 541. Dkt. No. 1-1 at 8. For the

reasons set out in detail in Davis—which will not be repeated here—the Court finds that Sherman

was properly joined in the original suit filed by Robbins in state court. Indeed, Mid-Century

concedes this point in its briefing. Dkt. No. 8 at 5 (noting that Robbins’ “claims against Sherman

may have been viable at the time Plaintiff filed suit in state court”). Because Sherman was properly

joined when suit was filed, and because Mid-Century’s election of responsibility cannot change that,

remand is mandated here. For the joinder of an in-state party to be improper, it must have been

improper from the start. Because Sherman was properly joined at the time she was named in


                                                   6
Robbins’ state court petition, complete diversity was lacking, and the Court therefore does not have

jurisdiction over this case.

                                    IV. RECOMMENDATION

        Based upon the foregoing, the undersigned RECOMMENDS that the District Court GRANT

Plaintiff’s Opposed Motion to Remand (Dkt. No. 7) and REMAND this cause of action to the 261st

District Court of Travis County, Texas.

                                          V. WARNINGS

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file

written objections to the proposed findings and recommendations contained in this Report within

fourteen (14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and, except

upon grounds of plain error, shall bar the party from appellate review of unobjected-to proposed

factual findings and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1)(C);

Thomas v. Arn, 474 U.S. 140, 150–53 (1985); Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

        SIGNED this 21st day of May, 2019.



                                              _____________________________________
                                              ANDREW W. AUSTIN
                                              UNITED STATES MAGISTRATE JUDGE


                                                   7
